DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/153219 filed on January 20, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 14-16 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of stripes" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the plurality of stripes" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plurality of stripes" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the plurality of stripes" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fourth data" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the fourth data" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the plurality of stripes" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the fourth data" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the fourth data" in Line 26.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application 2013/0227346) in view of Corrado (US Patent Application 2006/0236029 A1) and further in view of Thomas (US Patent Application 2011/0197024).

Claim 1, Lee teaches an apparatus (View Lee ¶ 5, 6; SSD) comprising: a storage system (View Lee ¶ 5; RAID) comprising: 5a plurality of storage devices that are configured to store data pages (View Lee ¶ 8; plurality of memory devices), the data pages being distributed across the plurality of storage devices in a plurality of data stripes (View Lee ¶ 7, 8; plurality of pages, RAID stripping), each storage device of the plurality of storage devices storing a corresponding strip of each stripe (View Lee ¶ 7-9, 32; sub stripes); at least one processing device comprising a processor coupled to memory (View Lee ¶ 29; processing unit), the at least one processing device being configured: 10to obtain a write operation corresponding to a given stripe of the plurality of stripes, the write operation comprising first data to be stored in a first strip of the given stripe and second data to be stored in a second strip of the given stripe (View Lee ¶ 7-9, 69; write data); to store the first data in the first strip of the given stripe (View Lee ¶ 7-9; sub page stored in first region); 15to determine a parity based at least in part on the first data and the second data (View Lee ¶ 7, 8; generate parity); to store the determined parity in a parity strip corresponding to the given stripe (View Lee ¶ 33, 49; store parity data).

Lee does not explicitly teach to determine that the second strip of the given stripe is unavailable; and to update metadata corresponding to the given stripe based at least in part 20on the storage of the first data in the first strip and the determination that the second strip is unavailable, the metadata indicating that the second data was not stored in the second strip.  

However, Corrado teaches to determine that the second strip of the given stripe is unavailable (View Corrado ¶ 8, 19; second data strip located on failed disk).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee with to determine that the second strip of the given stripe is unavailable since it is known in the art that a strip can be unavailable (View Corrado ¶ 8, 19).  Such modification would have allowed a failed strip to be detected.

Lee and Corrado do not explicitly teach to update metadata corresponding to the given stripe based at least in part 20on the storage of the first data in the first strip and the determination that the second strip is unavailable, the metadata indicating that the second data was not stored in the second strip.  

However, Thomas teaches to update metadata corresponding to the given stripe based at least in part 20on the storage of the first data in the first strip and the determination that the second strip is unavailable (View Thomas ¶ 52; store metadata updates), the metadata indicating that the second data was not stored in the second strip (View Thomas ¶ 52; write interrupted).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with to update metadata corresponding to the given stripe based at least in part 20on the storage of the first data in the first strip and the determination that the second strip is unavailable, the metadata indicating that the second data was not stored in the second strip since it is known in the art that metadata can be stored (View Thomas ¶ 52).  Such modification would have allowed metadata to be stored on a RAID strip.


Claim 9 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 16 is the medium corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim(s) 2, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application 2013/0227346) in view of Corrado (US Patent Application 2006/0236029 A1) in view of Thomas (US Patent Application 2011/0197024) in view of Coulson (US Patent Application 2003/0005223) in view of Xiao (US Patent Application 2017/0270018) and further in view of Gao (US Patent Application 2017/0091052).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1. The combination of teachings above does not explicitly teach the metadata corresponding to the given stripe is stored as non-persistent metadata; and wherein the at least one processing device is further configured: 5to perform a rebuild of the given stripe; to update second metadata corresponding to a sector of stripes including the given stripe based at least in part on a completion of the rebuild of the given stripe, the second metadata being stored as persistent metadata; and to clear the metadata corresponding to the given stripe based at least in part on the 10completion of the rebuild of the given stripe.  

However, Coulson teaches the metadata corresponding to the given stripe is stored as non-persistent metadata (View Coulson ¶ 19, 20; non-persistent metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the metadata corresponding to the given stripe is stored as non-persistent metadata since it is known in the art that non-persistent metadata can be stored (View Coulson ¶ 19, 20).  Such modification would have allowed non-persistent metadata to be stored on a RAID strip.

The combination of teachings above does not explicitly teach wherein the at least one processing device is further configured: 5to perform a rebuild of the given stripe; to update second metadata corresponding to a sector of stripes including the given stripe based at least in part on a completion of the rebuild of the given stripe, the second metadata being stored as persistent metadata; and to clear the metadata corresponding to the given stripe based at least in part on the 10completion of the rebuild of the given stripe.  

However, Xiao teaches wherein the at least one processing device is further configured: 5to perform a rebuild of the given stripe (View Xiao ¶ 5-8; rebuild stripes); to update second metadata corresponding to a sector of stripes including the given stripe based at least in part on a completion of the rebuild of the given stripe, the second metadata being stored as persistent metadata (View Xiao ¶ 31; metadata mapping table).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the at least one processing device is further configured: 5to perform a rebuild of the given stripe; to update second metadata corresponding to a sector of stripes including the given stripe based at least in part on a completion of the rebuild of the given stripe, the second metadata being stored as persistent metadata since it is known in the art that RAID stripes can be rebuilt (View Xiao ¶ 5-8, 31).  Such modification would have allowed unavailable RAID stripes can be rebuilt.

The combination of teachings above does not explicitly teach to clear the metadata corresponding to the given stripe based at least in part on the 10completion of the rebuild of the given stripe.  

However, Gao teaches to clear the metadata corresponding to the given stripe based at least in part on the 10completion of the rebuild of the given stripe (View Gao ¶ 44; clear rebuild information from metadata).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with to clear the metadata corresponding to the given stripe based at least in part on the 10completion of the rebuild of the given stripe since it is known in the art that metadata can be cleared (View Gao ¶ 44).  Such modification would have allowed metadata to be erased after being used to rebuild a RAID stripe.

Claim 10 is the method corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 17 is the medium corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 3, 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application 2013/0227346) in view of Corrado (US Patent Application 2006/0236029 A1) in view of Thomas (US Patent Application 2011/0197024) and further in view of Tian (US Patent 9,990,263). 


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1. The combination of teachings above does not explicitly teach wherein the at least one processing device is further configured to store the second data in a spare strip corresponding to the given stripe; and 15wherein updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the second data is stored in the spare strip

However, Tian teaches wherein the at least one processing device is further configured to store the second data in a spare strip corresponding to the given stripe (View Tian Col. 7, Line 65-Col. 8, Line 37; spare stripe); and 15wherein updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the second data is stored in the spare strip (View Tian Fig. 11, Col. 14, Lines 21-36; metadata stored in spare device).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the at least one processing device is further configured to store the second data in a spare strip corresponding to the given stripe; and 15wherein updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the second data is stored in the spare strip since it is known in the art that a RAID architecture can have a spare stripe (View Tian Col. 7, Line 65-Col. 8, Line 37).  Such modification would have allowed data to be stored to the RAID spare stripe.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3. Tian further teaches the at least one processing device is further configured: to obtain a read operation corresponding to the given stripe (View Tian Col. 4, Lines 24-56; read operation); 20to determine based at least in part on the metadata that the spare strip comprises the second data instead of the second strip (View Tian Col. 7, Line 65-Col. 8, Line 37; spare stripe); to read the first data from the first strip (View Tian Col. 4, Lines 24-56; read operation); to read the second data from the spare strip (View Tian Col. 4, Lines 24-56; read operation); and to return the first data and the second data in a response to the read operation (View Tian Col. 3, Line 61-Col. 4, Line 6; store output data).  

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 9. The combination of teachings above does not explicitly teach storing the second data in a spare strip corresponding 20to the given stripe; wherein updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the second data is stored in the spare strip; and wherein the method further comprises: obtaining a read operation corresponding to the given stripe; 25determining based at least in part on the metadata that the spare strip comprises the second data instead of the second strip; reading the first data from the first strip; reading the second data from the spare strip; and 31122731.01 returning the first data and the second data in a response to the read operation.  


However, Tian teaches the method further comprises storing the second data in a spare strip corresponding 20to the given stripe (View Tian Col. 7, Line 65-Col. 8, Line 37; spare stripe); wherein updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the second data is stored in the spare strip (View Tian Fig. 11, Col. 14, Lines 21-36; metadata stored in spare device); and wherein the method further comprises: obtaining a read operation corresponding to the given stripe (View Tian Col. 4, Lines 24-56; read operation); 25determining based at least in part on the metadata that the spare strip comprises the second data instead of the second strip (View Tian Col. 7, Line 65-Col. 8, Line 37; spare stripe); reading the first data from the first strip (View Tian Col. 4, Lines 24-56; read operation); reading the second data from the spare strip (View Tian Col. 4, Lines 24-56; read operation); and 31122731.01 returning the first data and the second data in a response to the read operation (View Tian Col. 3, Line 61-Col. 4, Line 6; store output data).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with storing the second data in a spare strip corresponding 20to the given stripe; wherein updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the second data is stored in the spare strip; and wherein the method further comprises: obtaining a read operation corresponding to the given stripe; 25determining based at least in part on the metadata that the spare strip comprises the second data instead of the second strip; reading the first data from the first strip; reading the second data from the spare strip; and 31122731.01 returning the first data and the second data in a response to the read operation since it is known in the art that metadata can be stored in a RAID spare stripe (View Tian Col. 14, Lines 21-36).  Such modification would have allowed metadata to be stored to the RAID spare stripe.

Claim 18 is the medium corresponding to the apparatus of Claim 11 and is therefore rejected under the same reasons set forth in the rejection of Claim 11.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application 2013/0227346) in view of Corrado (US Patent Application 2006/0236029 A1) in view of Thomas (US Patent Application 2011/0197024) and further in view of Polia (US Patent 8,839,028).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1. The combination of teachings above does not explicitly teach updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe.  

However, Polia teaches updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe (View Polia Col. 10, Lines 52-65; degraded write operation).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe since it is known in the art that a write operation can be degraded (View Polia Col. 10, Lines 52-65).  Such modification would have allowed metadata to be updated.

Claim 12 is the method corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application 2013/0227346) in view of Corrado (US Patent Application 2006/0236029 A1) in view of Thomas (US Patent Application 2011/0197024) and in view of Polia (US Patent 8,839,028) and further in view of Nichols (US Patent Application 2007/0143541).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5. The combination of teachings above does not explicitly teach the at least one processing device is further configured: to obtain a read operation corresponding to the given stripe; 5to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation; and to perform a degraded read operation based at least in part on the determination that the second data is not stored on the storage devices due to the degraded write operation, the degraded read operation comprising: 10reading the first data from the first strip; reading the parity from the parity strip; calculating the second data based at least in part on the first data and the parity; and returning the first data and the second data in a response to the read operation.  

However, Polia teaches to obtain a read operation corresponding to the given stripe (View Polia Col. 16, Lines 53-64; read operation in normal mode); 5to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation (View Polia Col. 10, Lines 52-65; degraded write operation); and to perform a degraded read operation based at least in part on the determination that the second data is not stored on the storage devices due to the degraded write operation (View Polia Col. 17, Lines 3-14; read in degraded mode), the degraded read operation comprising: 10reading the first data from the first strip (View Polia Col. 16, Lines 56-64; read data); reading the parity from the parity strip (View Polia Col. 17, Lines 3-14; read parity).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with to obtain a read operation corresponding to the given stripe; 5to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation; and to perform a degraded read operation based at least in part on the determination that the second data is not stored on the storage devices due to the degraded write operation, the degraded read operation comprising: 10reading the first data from the first strip; reading the parity from the parity strip since it is known in the art that data can be read (View Polia Col. 16, Lines 56-64).  Such modification would have allowed data to be read in a degraded mode.

The combination of teachings above does not explicitly teach calculating the second data based at least in part on the first data and the parity; and returning the first data and the second data in a response to the read operation.  

However, Nichols teaches calculating the second data based at least in part on the first data and the parity (View Nichols ¶ 66; generate data block); and returning the first data and the second data in a response to the read operation (View Nichols ¶ 66; rewrite data block).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with calculating the second data based at least in part on the first data and the parity; and returning the first data and the second data in a response to the read operation since it is known in the art that a data block can be generated (View Nichols ¶ 66).  Such modification would have allowed a data block to be written after a read operation.

Claim 13 is the method corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 519, most of the limitations of this claim has been noted in the rejection of Claim 16. The combination of teachings above does not explicitly teach updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe; the program code further causes the at least one processing device: 10to obtain a read operation corresponding to the given stripe; to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation; and to perform a degraded read operation based at least in part on the determination that the second data is not stored on the storage devices due to the degraded write operation, the 15degraded read operation comprising: reading the first data from the first strip; reading the parity from the parity strip; calculating the second data based at least in part on the first data and the parity; and 20returning the first data and the second data in a response to the read operation.  


However, Polia teaches updating the metadata corresponding to the given stripe comprises updating the metadata to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe (View Polia Col. 10, Lines 52-65; degraded write operation); the program code further causes the at least one processing device: 10to obtain a read operation corresponding to the given stripe (View Polia Col. 16, Lines 53-64; read operation in normal mode); to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation (View Polia Col. 10, Lines 52-65; degraded write operation); and to perform a degraded read operation based at least in part on the determination that the second data is not stored on the storage devices due to the degraded write operation (View Polia Col. 17, Lines 3-14; read in degraded mode), the 15degraded read operation comprising: reading the first data from the first strip (View Polia Col. 16, Lines 56-64; read data); reading the parity from the parity strip (View Polia Col. 17, Lines 3-14; read parity).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with to obtain a read operation corresponding to the given stripe; 5to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation; and to perform a degraded read operation based at least in part on the determination that the second data is not stored on the storage devices due to the degraded write operation, the degraded read operation comprising: 10reading the first data from the first strip; reading the parity from the parity strip since it is known in the art that data can be read (View Polia Col. 16, Lines 56-64).  Such modification would have allowed data to be read in a degraded mode.

The combination of teachings above does not explicitly teach calculating the second data based at least in part on the first data and the parity; and 20returning the first data and the second data in a response to the read operation.

However, Nichols teaches calculating the second data based at least in part on the first data and the parity (View Nichols ¶ 66; generate data block); and 20returning the first data and the second data in a response to the read operation (View Nichols ¶ 66; rewrite data block).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with calculating the second data based at least in part on the first data and the parity; and returning the first data and the second data in a response to the read operation since it is known in the art that a data block can be generated (View Nichols ¶ 66).  Such modification would have allowed a data block to be written after a read operation.

Claim(s) 7, 8, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application 2013/0227346) in view of Corrado (US Patent Application 2006/0236029 A1) in view of Thomas (US Patent Application 2011/0197024) and in view of Polia (US Patent 8,839,028) in view of Nichols (US Patent Application 2007/0143541) and further in view of Ish (US Patent Application 2010/0191907).

Claim 157, most of the limitations of this claim has been noted in the rejection of Claim 5. The combination of teachings above does not explicitly teach the at least one processing device is further configured: to obtain a second write operation corresponding to a second stripe of the plurality of stripes, the second write operation comprising third data to be stored in a first strip of the second stripe and second data to be stored in a second strip of the second stripe, the first strip of the second 20stripe being stored on the same storage device of the plurality of storage devices as the first strip of the given stripe and the second strip of the second stripe being stored on the same storage device of the plurality of storage devices as the second strip of the given stripe; to determine that the second strip of the second stripe is available; to store the third data on the first strip of the second stripe; and 25to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available.  

However, Nichols teaches wherein the at least one processing device is further configured: to obtain a second write operation corresponding to a second stripe of the plurality of stripes (View Nichols ¶ 66; write operation), the second write operation comprising third data to be stored in a first strip of the second stripe and second data to be stored in a second strip of the second stripe (View Nichols ¶ 66; write operation), the first strip of the second 20stripe being stored on the same storage device of the plurality of storage devices as the first strip of the given stripe and the second strip of the second stripe being stored on the same storage device of the plurality of storage devices as the second strip of the given stripe (View Nichols ¶ 66; generate new RAID stripes).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the at least one processing device is further configured: to obtain a second write operation corresponding to a second stripe of the plurality of stripes, the second write operation comprising third data to be stored in a first strip of the second stripe and second data to be stored in a second strip of the second stripe, the first strip of the second 20stripe being stored on the same storage device of the plurality of storage devices as the first strip of the given stripe and the second strip of the second stripe being stored on the same storage device of the plurality of storage devices as the second strip of the given stripe since it is known in the art that a new RAID stripe can be generated (View Nichols ¶ 66).  Such modification would have allowed a write operation to be performed on a RAID stripe.

The combination of teachings does not explicitly teach to determine that the second strip of the second stripe is available; to store the third data on the first strip of the second stripe; and 25to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available.  


However, Ish teaches to determine that the second strip of the second stripe is available (View Ish ¶ 13; store/move data to target location in the desired RAID array); to store the third data on the first strip of the second stripe (View Ish ¶ 13; store/move data to target location in the desired RAID array); and 25to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available (View Ish ¶ 13; store/move data to target location in the desired RAID array).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with to determine that the second strip of the second stripe is available; to store the third data on the first strip of the second stripe; and 25to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available since it is known in the art that data can be stored at a target RAID stripe location (View Ish ¶ 13).  Such modification would have allowed data to be stored in a RAID array.

Claim 14 is the method corresponding to the apparatus of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7. Polia further teaches the at least one processing device is further configured: to obtain a read operation corresponding to the given stripe and the second stripe (View Polia Col. 16, Lines 53-64; read operation in normal mode); to determine based at least in part on the metadata that the second data is not stored on the 5second strip of the given stripe due to the degraded write operation (View Polia Col. 10, Lines 52-65; degraded write operation); to perform a degraded read operation based at least in part on the determination that the second data is not stored on the second strip of the given stripe due to the degraded write operation (View Polia Col. 17, Lines 3-14; read in degraded mode), the degraded read operation comprising: reading the first data from the first strip of the given stripe (View Polia Col. 16, Lines 56-64; read data); 10reading the parity from the parity strip of the given stripe (View Polia Col. 17, Lines 3-14; read parity); to read the third data from the first strip of the second stripe (View Polia Col. 16, Lines 56-64; read data); to read the fourth data from the second strip of the second stripe (View Polia Col. 16, Lines 56-64; read data).  Nichols further teaches calculating the second data based at least in part on the first data and the parity (View Nichols ¶ 66; generate data block); and to return the first data, calculated second data, third data and fourth data in a response to 15the read operation (View Nichols ¶ 66; rewrite data block).

Claim 15 is the method corresponding to the apparatus of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 16. The combination of teachings above does not explicitly teach updating the metadata corresponding to the given stripe comprises updating the metadata 25to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe; the program code further causes the at least one processing device: to obtain a second write operation corresponding to a second stripe of the plurality of stripes, the second write operation comprising third data to be stored in a first strip of the second 35122731.01 stripe and second data to be stored in a second strip of the second stripe, the first strip of the second stripe being stored on the same storage device of the plurality of storage devices as the first strip of the given stripe and the second strip of the second stripe being stored on the same storage device of the plurality of storage devices as the second strip of the given stripe; 5to determine that the second strip of the second stripe is available; to store the third data on the first strip of the second stripe; to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available; to obtain a read operation corresponding to the given stripe and the second stripe; 10to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation; to perform a degraded read operation based at least in part on the determination that the second data is not stored on the second strip of the given stripe due to the degraded write operation, the degraded read operation comprising: 15reading the first data from the first strip of the given stripe; reading the parity from the parity strip of the given stripe; and calculating the second data based at least in part on the first data and the parity; to read the third data from the first strip of the second stripe; 20to read the fourth data from the second strip of the second stripe; and to return the first data, calculated second data, third data and fourth data in a response to the read operation.

However, Polia teaches updating the metadata corresponding to the given stripe comprises updating the metadata 25to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe (View Polia Col. 10, Lines 52-65; degraded write operation); 5to obtain a read operation corresponding to the given stripe and the second stripe (View Polia Col. 16, Lines 53-64; read operation in normal mode); 10to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation (View Polia Col. 10, Lines 52-65; degraded write operation); to perform a degraded read operation based at least in part on the determination that the second data is not stored on the second strip of the given stripe due to the degraded write operation (View Polia Col. 17, Lines 3-14; read in degraded mode), the degraded read operation comprising: 15reading the first data from the first strip of the given stripe (View Polia Col. 16, Lines 56-64; read data); reading the parity from the parity strip of the given stripe; and calculating the second data based at least in part on the first data and the parity (View Polia Col. 17, Lines 3-14; read parity); to read the third data from the first strip of the second stripe (View Polia Col. 16, Lines 56-64; read data); 20to read the fourth data from the second strip of the second stripe (View Polia Col. 16, Lines 56-64; read data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with updating the metadata corresponding to the given stripe comprises updating the metadata 25to indicate that the write operation has been performed as a degraded write operation in which the second data is not stored on the second strip of the given stripe; 5to obtain a read operation corresponding to the given stripe and the second stripe; 10to determine based at least in part on the metadata that the second data is not stored on the second strip of the given stripe due to the degraded write operation; to perform a degraded read operation based at least in part on the determination that the second data is not stored on the second strip of the given stripe due to the degraded write operation, the degraded read operation comprising: 15reading the first data from the first strip of the given stripe; reading the parity from the parity strip of the given stripe; and calculating the second data based at least in part on the first data and the parity; to read the third data from the first strip of the second stripe; 20to read the fourth data from the second strip of the second stripe since it is known in the art that data can be read (View Polia Col. 16, Lines 56-64).  Such modification would have allowed data to be read in a degraded mode.

The combination of teachings above do not explicitly teach the program code further causes the at least one processing device: to determine that the second strip of the second stripe is available; to store the third data on the first strip of the second stripe; to obtain a second write operation corresponding to a second stripe of the plurality of stripes, the second write operation comprising third data to be stored in a first strip of the second 35122731.01stripe and second data to be stored in a second strip of the second stripe, the first strip of the second stripe being stored on the same storage device of the plurality of storage devices as the first strip of the given stripe and the second strip of the second stripe being stored on the same storage device of the plurality of storage devices as the second strip of the given stripe; and to return the first data, calculated second data, third data and fourth data in a response to the read operation; to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available.

However, Nichols teaches the program code further causes the at least one processing device: to obtain a second write operation corresponding to a second stripe of the plurality of stripes (View Nichols ¶ 66; write operation), the second write operation comprising third data to be stored in a first strip of the second 35122731.01 stripe and second data to be stored in a second strip of the second stripe (View Nichols ¶ 66; write operation), the first strip of the second stripe being stored on the same storage device of the plurality of storage devices as the first strip of the given stripe and the second strip of the second stripe being stored on the same storage device of the plurality of storage devices as the second strip of the given stripe (View Nichols ¶ 66; generate new RAID stripes); and to return the first data, calculated second data, third data and fourth data in a response to the read operation (View Nichols ¶ 66; rewrite data block).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the program code further causes the at least one processing device: to obtain a second write operation corresponding to a second stripe of the plurality of stripes, the second write operation comprising third data to be stored in a first strip of the second 35122731.01 stripe and second data to be stored in a second strip of the second stripe, the first strip of the second stripe being stored on the same storage device of the plurality of storage devices as the first strip of the given stripe and the second strip of the second stripe being stored on the same storage device of the plurality of storage devices as the second strip of the given stripe; and to return the first data, calculated second data, third data and fourth data in a response to the read operation since it is known in the art that a new RAID stripe can be generated (View Nichols ¶ 66).  Such modification would have allowed a write operation to be performed on a RAID stripe.

The combination of teachings does not explicitly teach to determine that the second strip of the second stripe is available; to store the third data on the first strip of the second stripe; to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available.

However, Ish teaches to determine that the second strip of the second stripe is available (View Ish ¶ 13; store/move data to target location in the desired RAID array); to store the third data on the first strip of the second stripe (View Ish ¶ 13; store/move data to target location in the desired RAID array); to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available (View Ish ¶ 13; store/move data to target location in the desired RAID array).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with to determine that the second strip of the second stripe is available; to store the third data on the first strip of the second stripe; to store the fourth data on the second strip of the second stripe based at least in part on the determination that the second strip of the second stripe is available since it is known in the art that data can be stored at a target RAID stripe location (View Ish ¶ 13).  Such modification would have allowed data to be stored in a RAID array.




Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Anderson et al. (U.S. Patent Application 2003/0200478); teaches data stored in the drives of the array in a "striped" arrangement
Seo et al. (U.S. Patent Application 2013/0031300); teaches, in RAID devices, when an error occurs in data stored in one storage media, valid data may be recovered by using a simple parity code stored in one of various other storage media.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114